Exhibit 10.4

 

THIRD LEASE AMENDMENT

 

Between

 

KENT CENTRAL, LLC

 

and

 

ICOS CORPORATION

 

This Third Lease Amendment dated May 9, 2005 is attached to and made part of
that certain Lease dated June 4, 2001, as amended by that certain First Lease
Amendment June 14, 2001 and by Second Lease Amendment dated April 24, 2002
(collectively the “Lease”) between Kent Central, LLC., a Washington limited
liability company, as Lessor (“Lessor”) and ICOS Corporation, a Delaware
corporation, as Lessee (“Lessee”) in the Building known as Canyon Park – 12, at
22032 23rd Drive SE in Bothell, Washington (the “Premises”). The Premises are
more particularly described in the Lease.

 

The terms used herein shall have the same definitions as set forth in the Lease.

 

RECITALS

 

  •   The Lease is currently scheduled to terminate on May 31, 2007.

 

  •   The parties now desire to extend the term of the Lease for an additional
five years to May 31, 2012.

 

  •   The parties have agreed that the current rent schedule will remain in
effect until the end of the currently schedule termination date and will be
adjusted thereafter to the schedule depicted below

 

  •   At Lessee’s request, the parties have agreed to require Lessee to pay real
estate taxes and assessments directly to the taxing authority rather than as a
reimbursement to Lessor

 

In consideration of the mutual covenants and promises contained in this Third
Lease Amendment and the Lease, Lessor and Lessee agree as follows:

 

1. Effective Date. This Third Lease Amendment becomes effective on June 1, 2005
(the “Effective Date”)

 

2. Section 2 Term The Term of the Lease is hereby extended to May 31, 2012



--------------------------------------------------------------------------------

ICOS/Amend. #3

08/11/ 2005, Page 2

 

3. Section 3 Rent is hereby modified as of the Effective Date to the following:

 

Months

--------------------------------------------------------------------------------

   Base Monthly Rent


--------------------------------------------------------------------------------

 

June 1, 2005 through May 31, 2006

   $ 31,560.00 per month  

June 1, 2006 through May 31, 2007

   $ 32,664.00 per month  

June 1, 2007 through May 31, 2012

   $ 22,312.00 per month *

 

* Beginning on June 1, 2008, and continuing with each anniversary thereafter,
the aforementioned Base Rent shall be increased by the percentage increase
during the prior year, if any, in the Consumer Price Index for
Seattle/Tacoma/Bremerton, All Items, All Urban Consumers (1982 – 1984 = 100).

 

4. Section 9 Monthly Operating Expense Adjustments. The reference to “real
estate taxes and assessments” in item (a) of Section 9 is hereby deleted and
replaced with : “Lessee shall pay when due all Real Estate taxes and assessments
and shall provide evidence of such payment to Lessor prior to the date on which
such payment would be considered delinquent.”

 

5. Section 38. Option to Extend is hereby deleted.

 

6. Lessor has consented to the proposed assignment of the lease by Lessee to
Icos Washington Corporation, a Washington Corporation and wholly owned
subsidiary of Lessee, in connection with Lessee’s reincorporation, Lessor hereby
affirms its consent to assignment of the lease, as amended hereby, and waives
its right to recapture the premises in connection with this assignment.

 

Except as otherwise modified by the Terms of this Third Lease Amendment, all
other terms and conditions of the Lease as previously amended remain unchanged
and in full force and effect.

 

LESSOR:       LESSEE: KENT CENTRAL, LLC.       ICOS CORPORATION /s/    LARRY R.
BENAROYA               /s/    PAUL N. CLARK         By:   Larry R. Benaroya    
 

By:

  Paul N. Clark Its:   Manager      

Its:

  Chairman, Chief Executive Officer and President

 

2



--------------------------------------------------------------------------------

ICOS/Amend. #3

08/11/ 2005, Page 3

 

STATE OF WASHINGTON

   ]               

] ss.

COUNTY OF KING

   ]     

 

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the Manager
of Kent Central, LLC, a Washington limited liability company who executed the
within and foregoing instrument, and acknowledged the instrument to be the free
and voluntary act and deed of said company for the uses and purposes therein
mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

 

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

[Notary Seal]       /s/    DEBBIE B. JONES                     Notary Public in
and for the             State of Washington             residing at Shoreline  
          Commission expires 12.9.07             Print Name Debbie B. Jones

 

STATE OF WASHINGTON

   ]               

] ss.

COUNTY OF KING

   ]     

 

I certify that I know or have satisfactory evidence that Paul N. Clark is the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the
Chairman, CEO & Pres., of ICOS Corporation, a Delaware corporation, who executed
the within and foregoing instrument, and acknowledged the instrument to be the
free and voluntary act and deed of said corporation for the uses and purposes
therein mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said corporation.

 

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

[Notary Seal]       /s/    LOVENA LAYCOCK                     Notary Public in
and for the             State of Washington             residing at Snohomish
County             Commission expires 10.9.05             Print Name Lovena
Laycock

 

3